Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2,3,5,8,9,10,11,14,15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, applicant recites “a first spliced fixing structure”, “second spliced fixing structure”, “partial faces” and “fixing structure”. It is unclear what exactly these elements are as they are not shown in the drawings or clearly explained in the specification. It is unclear how an outer surface of the fabrics can have “partial face”. Examiner does not know what is being claimed in claim 2. Examiner presumes that sheets which are stitched together around their periphery will have the claimed “first spliced fixing structure”, “second spliced fixing structure”, “partial faces” and “fixing structure”.
Claim 3 recites “an overlapped rod body portion in a jacquard”. It is unclear what this is as it is not described in the specification or shown in the drawings. Furthermore, it is unclear if the “overlapped rod body portion” is only being functionally claimed or if it is positively recited. 
Claim 5 recites “light shielding film layer”. It is unclear what is required to be a light shielding film layer. 
Claim 5 recites “TPU”. It is unclear what TPU stands for as it is never disclosed in the application. 
Dependent claims are rejected as depending from a rejected claim.
Claims are being examined as best understood.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first spliced fixing structure”, “second spliced fixing structure”, “partial faces”, “fixing structure” and “an overlapped rod body portion in a jacquard” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “31” has been used to designate both “buttons” and “outer layer fabric”,  reference character “301” is also used for “first outer layer fabric” and “hook-and-loop band” 302 is used for “second outer layer fabric” and “hook and loop band”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: reference character “31” has been used to designate both “buttons” and “outer layer fabric”,  reference character “301” is also used for “first outer layer fabric” and “hook-and-loop band” 302 is used for “second outer layer fabric” and “hook and loop band”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whewell 2,625,689.
In regard to claims 16-17, Whewell ‘689 discloses a double-sided usable fabric, comprising:
A first outer layer fabric (12) and a second outer layer fabric (14) stitched together (column 5, lines 3-11) into a one-piece fabric structure.
The first outer layer fabric (12) and the second outer layer fabric (14) are both woven fabrics, and a front face of the first outer layer fabric and a front face of the second outer layer fabric are arranged outwardly.  (column 3, lines 34-52)
Wherein a peripheral edge portion of the first outer layer fabric (12) and a peripheral edge portion of the second outer layer fabric (14) are stitched into a first spliced fixing structure by a thread, and partial faces of the first outer layer fabric within the peripheral edge portion of the first outer layer fabric and partial faces of the second outer layer fabric adjacent to the partial faces of the first outer layer fabric within the peripheral edge portion of the second outer layer fabric are bonded to form a second spliced fixing structure by an adhesive or are stitched into a fixing structure by the thread.  (as stated in the 112 rejection above, it is unclear what exactly these elements are referring to, but applicants device is two fabrics stitched together, so any such device should have these claimed features) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


As best understood, claims 1-2, 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whewell 2,625,689 in view of Seitz 2011/0284172.
In regard to claim 1, Whewell ‘689 discloses a double-sided useable curtain, comprising:
A curtain body (2), wherein at least the curtain body is made of a double-sided fabric.
The double-sided fabric comprises a first outer layer fabric (12) and a second outer layer fabric (14) stitched together (column 5, lines 3-11) into a one-piece fabric structure.
The first outer layer fabric (12) and the second outer layer fabric (14) are both woven fabrics, and a front face of the first outer layer fabric and a front face of the second outer layer fabric are arranged outwardly.  (column 3, lines 34-52)
Whewell ‘689 fails to disclose:
A curtain head and the curtain body arranged under the curtain head.	
Seitz ‘172 discloses:
A curtain head (110) and the curtain body (120) arranged under the curtain head (10).	
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Whewell ‘689 to include a curtain head above the curtain body as taught by Seitz ‘172 in order to provide a customizable drapery. 


In regard to claims 6 and 8, Whewell ‘689/Seitz ‘172 disclose:
Wherein an edge portion at a top of the curtain body (2, Whewell ‘689) is detachably spliced at an edge portion at a bottom of the curtain head (110, Seitz ‘172)  by a lateral flexible splicing assembly (130i, 140i, 140o Seitz ‘172) and the lateral flexible splicing assembly (130i, 140i, 140o) includes a first splicing structure (130i) and a second splicing structure (140i,140o) detachably spliced, the first splicing structure (130i) is fixedly disposed on bottom of the curtain head (110, Seitz ‘172) along a width direction of the curtain, and splicing interfaces of two of the second splicing structures (140i,140o) are fixedly disposed on the edge portion at the top of the curtain body (120, Seitz ‘172) and the edge portion at the bottom of the curtain head oppositely.  
In regard to claims 7 and 9, Seitz ‘172 discloses:
Hook-and-loop cloth (paragraph [0061]) constitutes two of the second splicing structures (140i,140o), and the first splicing structure (130i) is a hook-and-loop band with hooks.  
Seitz ‘172 fails to specifically disclose:
Wherein a strip of hook-and-loop cloth is folded and fastened on the edge portion at the top of the curtain body, and a binding structure is formed by stitching the edge portion at the top of the curtain body through a thread; and
However, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985
As Seitz ‘172 discloses hook and loop cloth on both sides of the top of the curtain body, it would have been obvious to one having ordinary skill in the art to use a single piece of hook and loop cloth, folded and stitched in order to simplify construction by eliminate the need for separately holding the hook and loop cloth on both sides. 
As best understood, claims 3, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whewell 2,625,689 and Seitz 2011/0284172 as applied to claim 2 and further in view of Kinsey 2016/0166101.
In regard to claim 3, Whewell ‘689/Seitz ‘172 disclose:
The fixing structure is to splice an overlapped rod body portion of the first outer layer fabric with an overlapped rod body portion in a jacquard of the second outer layer fabric.  
Whewell ‘689/Seitz ‘172 fail to disclose:
Wherein the woven fabrics are both jacquard fabrics.
Kinsey ‘101 discloses:
Wherein the woven fabric (104) is a jacquard fabric. (paragraph [0020])
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Whewell ‘689/Seitz ‘172 to make the fabrics be jacquard fabric as taught by Kinsey ‘101 to provide a desired aesthetic look to the device. 
In regard to claim 10, Whewell ‘689/Seitz ‘172 disclose:
Wherein an edge portion at a top of the curtain body (2, Whewell ‘689) is detachably spliced at an edge portion at a bottom of the curtain head (110, Seitz ‘172)  by a lateral flexible splicing assembly (130i, 140i, 140o Seitz ‘172) and the lateral flexible splicing assembly (130i, 140i, 140o) includes a first splicing structure (130i) and a second splicing structure (140i,140o) detachably spliced, the first splicing structure (130i) is fixedly disposed on bottom of the curtain head (110, Seitz ‘172) along a width direction of the curtain, and splicing interfaces of two of the second splicing structures (140i,140o) are fixedly disposed on the edge portion at the top of the curtain body (120, Seitz ‘172) and the edge portion at the bottom of the curtain head oppositely.  
In regard to claim 11, Seitz ‘172 discloses:
Hook-and-loop cloth (paragraph [0061]) constitutes two of the second splicing structures (140i,140o), and the first splicing structure (130i) is a hook-and-loop band with hooks.  
Seitz ‘172 fails to specifically disclose:
Wherein a strip of hook-and-loop cloth is folded and fastened on the edge portion at the top of the curtain body, and a binding structure is formed by stitching the edge portion at the top of the curtain body through a thread; and
However, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985

As best understood, claims 4,5 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whewell 2,625,689 and Seitz 2011/0284172 as applied to claim 1 and further in view of Nair et al 2020/0088915.
In regard to claim 4, Whewell ‘689/Seitz ‘172 fail to disclose:
Wherein a whole-faced adhesive film layer is arranged between the first outer layer fabric and the second outer layer fabric, and the first outer layer fabric, the whole-faced adhesive film layer, and the second outer layer fabric are arranged in sequence to form a sandwich structure.
Nair et al ‘915 discloses:
Wherein a whole-faced adhesive film layer (45) is arranged between the first outer layer (20) and the second outer layer (25), and the first outer layer fabric, the whole-faced adhesive film layer, and the second outer layer fabric are arranged in sequence to form a sandwich structure.  (paragraph [0218])
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Whewell ‘689/Seitz ‘172 to include a whole faced adhesive film layer as taught by Nair et al ‘915 in order to ensure create a more unity fabric. 
In regard to claim 5, Whewell ‘689/Seitz ‘172/Nair et al ‘915 disclose:
Wherein the whole-faced adhesive film layer (45, Nair et al ‘915) is a light-shielding film layer and the light-shielding film layer is a TPU light-shielding film 
In regard to claims 12 and 14, Whewell ‘689/Seitz ‘172 disclose:
Wherein an edge portion at a top of the curtain body (2, Whewell ‘689) is detachably spliced at an edge portion at a bottom of the curtain head (110, Seitz ‘172)  by a lateral flexible splicing assembly (130i, 140i, 140o Seitz ‘172) and the lateral flexible splicing assembly (130i, 140i, 140o) includes a first splicing structure (130i) and a second splicing structure (140i,140o) detachably spliced, the first splicing structure (130i) is fixedly disposed on bottom of the curtain head (110, Seitz ‘172) along a width direction of the curtain, and splicing interfaces of two of the second splicing structures (140i,140o) are fixedly disposed on the edge portion at the top of the curtain body (120, Seitz ‘172) and the edge portion at the bottom of the curtain head oppositely.  
In regard to claims 13 and 15, Seitz ‘172 discloses:
Hook-and-loop cloth (paragraph [0061]) constitutes two of the second splicing structures (140i,140o), and the first splicing structure (130i) is a hook-and-loop band with hooks.  
Seitz ‘172 fails to specifically disclose:
Wherein a strip of hook-and-loop cloth is folded and fastened on the edge portion at the top of the curtain body, and a binding structure is formed by stitching the edge portion at the top of the curtain body through a thread; and
However, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985
As Seitz ‘172 discloses hook and loop cloth on both sides of the top of the curtain body, it would have been obvious to one having ordinary skill in the art to use a single piece of hook and loop cloth, folded and stitched in order to simplify construction by eliminate the need for separately holding the hook and loop cloth on both sides. 
As best understood, claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whewell 2,625,689 in view of Nair et al 2020/0088915.
In regard to claim 4, Whewell ‘689 fail to disclose:
Wherein a whole-faced adhesive film layer is arranged between the first outer layer fabric and the second outer layer fabric, and the first outer layer fabric, the whole-faced adhesive film layer, and the second outer layer fabric are arranged in sequence to form a sandwich structure.
Wherein the whole-faced adhesive film layer is a light-shielding film layer and the light-shielding film layer is a TPU light-shielding film layer, the first outer layer fabric, the TPU light-shielding film layer, and the second outer layer fabric arranged in sequence form the sandwich structure by hot pressing on a whole 
Nair et al ‘915 discloses:
Wherein a whole-faced adhesive film layer (45) is arranged between the first outer layer (20) and the second outer layer (25), and the first outer layer fabric, the whole-faced adhesive film layer, and the second outer layer fabric are arranged in sequence to form a sandwich structure.  (paragraph [0218])
Wherein the whole-faced adhesive film layer (45) is a light-shielding film layer and the light-shielding film layer is a TPU light-shielding film layer (paragraph [0158] states that a polyurethane adhesive can be use) , the first outer layer (20), the TPU light-shielding film layer (45), and the second outer layer fabric (25) arranged in sequence form the sandwich structure by hot pressing on a whole surface, and a thickness of the TPU light-shielding film layer is in a range of 0.012 mm to 0.2 mm.  (paragraph [0218])
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Whewell ‘689/Seitz ‘172 to include a whole faced adhesive film layer as taught by Nair et al ‘915 in order to ensure create a more unity fabric. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133.  The examiner can normally be reached on Mon-Fri 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEREMY C RAMSEY/             Examiner, Art Unit 3634                                                                                                                                                                                           

/Johnnie A. Shablack/             Primary Examiner, Art Unit 3634